Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 08/11/2021. Claims 43-50 are currently pending. Claims 1-42 are canceled and claims 43-50 are added per applicant’s request.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
Regarding remarks on the objections to the disclosure, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the objections to the drawings, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding remarks on the claim interpretation under 112(f), the amendment is accepted and the previous interpretation is withdrawn.
Regarding remarks on the rejections under 101, the amendment is accepted and the previous rejections are withdrawn.
the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Interpretation – 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 43-50 are patent eligible under 35 U.S.C. 101 because the limitations 
	“(a) rotating and translating a logging tool in the wellbore, the logging tool including first and second axially spaced ultrasonic sensors; (b) causing the first and second ultrasonic sensors to measure corresponding first and second raw measurement logs while rotating and translating in (a)” 
	in a representative independent claim 1 is interpreted as additional elements showing integration into a practical application at step 2A prong-2 test although the recited limitations are well understood, routine and conventional elements in the art at step 2B test and and the remaining limitations recite abstract idea. (See MPEP 2106.04(d) regarding additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application.)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 5581024 A), hereinafter ‘Meyer’ in view of Nakamura (JP 3372572 B2), hereinafter ‘Nakamura’.
As per claim 43, Meyer discloses the claim as follows:
	A method for logging a wellbore, the method comprising: (Methods, MWD sensors, sensor, drilling environment, data intensive, combination logging methods [col 3 line 13-23])
	(a) rotating and translating a logging tool in the wellbore, the logging tool including first and second axially spaced ultrasonic sensors; (The downhole subassembly 20 is suspended within borehole 14 by the drill string 16, rotated [col 9 line 48-53], movement of the subassembly within the borehole [col 4 line 64], The sensors are preferably axially spaced within a downhole subassembly [col 1 line 11-12, Fig. 2])

	(c) processing the first and second raw measurement logs to enhance formation features and generate corresponding first and second enhanced logs, (processing to obtain the combination logs of multiple parameters of interest [col 2 line 31-32], all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 38-41], better defined or "sharper' vertical resolution than a formation bulk density measurement, parameters, changing geology [col 4 line 17-36])
	said processing including (ii) scaling to increase intensity variation of the formation features; (the amplitudes of the curves have been normalized at a value, normalization is only to illustrate the high degree of correlation [col 11 line 65 – col 12 line 2], The response is depicted as a curve 70 with a major excursion 74 induced possibly by a thin formation [col 12 line 53-54], Raw data from the sensor would be counting rate which would exhibit excursions as the formation parameters vary. Apparent formation porosity, computed from measured counting rate using a predetermined calibration relationship ‘i.e. the sensor response model’ between counting rate and porosity, is defined as the sensor response in "engineering” units [col 14 line 31 – 39])
	(d) identifying a first feature measured at a first time at a selected depth in the first enhanced log, the first feature measured at a second time at the selected i of the first sensor array, The response qi of the second sensor, Excursions 167 and 165 correspond to the excursions 157 and 155 of curve 150, but occur at earlier times since the subassembly 20 is moving downhole during drilling and the second sensor "leads' the first sensor,  all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 13 – 41, Fig. 3B. 3C], time adjusted excursion curves are equivalent to the recited limitation; matching of vertical resolutions, depth shift, resolution match … response data in the depth domain [col 12 line 30 - col 13 lin3 33]
 )
	(e) processing a difference between said first feature in the first enhanced log and said first feature in the second enhanced log to compute a correction factor; (cross correlation coefficient C(j), ri, qi  [col 11 line 42 – 33], showing difference between the first and second excursion curve)
	and (f) applying the correction factor to the third feature to correct a depth discrepancy and generate a corrected log of the wellbore. (by shifting curves, the curves are correlated [col 11 line 60 – col 12 line 29], the number of measurements N collected for correlation can be changed automatically [col 12 line 21-22])



Nakamura discloses removing vibration noise which has sinusoidal curve shape (offset sound removes … vibration noise [0042, drawing 5], showing sinusoidal signal).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Meyer in view of Nakamura to include removing a sinusoidal background when processing raw data for an accurate analysis of logged data (Myers – more accurate [col 1 line 50-55], to provide … logs of maximum accuracy, precision and vertical resolution [col 6 line 35-39]) (Nakamura – adaptation filter, signal … compensated by … error signal, on the basis of … smallest mean square [pg. 4 line 3-1 from the bottom]).

As per claim 47, Meyer discloses the claim as follows:
	A system for logging a wellbore, the system comprising: (MWD apparatus, sensors, MWD system, logs [col 3 line 1 – 45], system for determining parameters of interest from within a borehole [claim 1])
	first and second axially spaced ultrasonic sensors deployed on a logging tool body, the first and second sensors configured to make ultrasonic logging measurements while the tool body is rotated and translated in the wellbore; (The downhole subassembly 20 is suspended within borehole 14 by the drill string 16, 
	a processor configured to: (use of a microprocessor [col 5 line 2], processor controls the output [col 9 line 63 – col 10 line 6])
	receive first and second raw measurement logs generated by the corresponding first and second ultrasonic sensors; (multiple sensor responses, measurements which are made while drilling a borehole [col 1 line 26-32])
	process the first and second raw measurement logs to enhance formation features and generate corresponding first and second enhanced logs, said processing including (ii) scaling to increase intensity variation of the formation features; (processing to obtain the combination logs of multiple parameters of interest [col 2 line 31-32], all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 38-41], better defined or "sharper' vertical resolution than a formation bulk density measurement, parameters, changing geology [col 4 line 17-36]; the amplitudes of the curves have been normalized at a value, normalization is only to illustrate the high degree of correlation [col 11 line 65 – col 12 line 2], The response is depicted as a curve 70 with a major excursion 74 induced possibly by a thin formation [col 12 line 53-54], Raw data from the sensor would be counting rate which would exhibit excursions as the formation parameters vary. Apparent formation porosity, computed from measured counting rate using a predetermined calibration relationship ‘i.e. the sensor response model’ between 
	identify a first feature measured at a first time at a selected depth in the first enhanced log, the first feature measured at a second time at the selected depth in the second enhanced log, and a third feature measured at a third time at a subsequent depth in one of the first and second enhanced logs; (sensor responses of MWD systems are initially measured as a function of time, The response, ri of the first sensor array, The response qi of the second sensor, Excursions 167 and 165 correspond to the excursions 157 and 155 of curve 150, but occur at earlier times since the subassembly 20 is moving downhole during drilling and the second sensor "leads' the first sensor,  all excursions of curve 150 will be displaced from corresponding excursions on curve 160 by a time differential ΔT [col 11 line 13 – 41, Fig. 3B. 3C], time adjusted excursion curves are equivalent to the recited limitation; the number of measurements N collected for correlation can be changed automatically [col 12 line 21-22])
	process a difference between said first feature in the first enhanced log and said first feature in the second enhanced log to compute a correction factor; (cross correlation coefficient C(j), ri, qi  [col 11 line 42 – 33], showing difference between the first and second excursion curve)
	and apply the correction factor to the third feature to correct a depth discrepancy and generate a corrected log of the wellbore. (by shifting curves, the curves are correlated [col 11 line 60 – col 12 line 29], matching of vertical resolutions of multiple sensors, depth shift, resolution match multiple sensors 

Although Myer discloses said processing including (ii) scaling to increase intensity variation of the formation features, Myer is silent regarding (i) removing a sinusoidal background,

Nakamura discloses removing vibration noise which has sinusoidal curve shape (offset sound removes … vibration noise [0042, drawing 5], showing sinusoidal signal).
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Meyer in view of Nakamura to include removing a sinusoidal background when processing raw data for an accurate analysis of logged data.

	Claims 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Nakamura in view of Besapalov (CA 2581535 A1), hereinafter ‘Besapalov’.
As per clams 44 and 48, Meyer and Nakamura disclose claims 43 and 47 set forth above.
The set forth combined prior art is silent regarding the first and second axially spaced ultrasonic sensors are axially spaced apart by a distance from 0.2 to 10 inches.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Besapalov to choose the distance between axially spaced ultrasonic sensors to be from 0.2 to 5 inches for an accurate analysis of logged data and 
	it would have been obvious matter of design choice since such a modification would have involved a mere change in the size of a component or distance between components. A change in size or distance is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Nakamura in view Han (US 20080186805 A1), hereinafter ‘Han’.
As per claims 45 and 49, Meyer and Nakamura disclose claims 43 and 47 set forth above.
Meyer discloses the processing the difference to correlate said first feature in the first enhanced log and said first feature in the second enhanced log to thereby compute a correction factor (correlation coefficient, optimize … correlation [col 11 line 42 – col 12 line 29])

However, the set forth combine prior art is silent regarding use of a semblance algorithm to process said first feature in the measurement logs”.

Han discloses a use of a semblance algorithm to process logging measurements (semblance-based processing techniques ‘which are commonly utilized in processing sonic logging measurements’ [0041]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Han to use a semblance algorithm to correlate said first feature in the first enhanced log and said first feature in the second enhanced log to thereby compute a correction factor for an accurate analysis of logged data.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Sugiura (US 20130341091 A1) discloses “A method for managing a drilling operation, including generating, by a first sensor and a second sensor of a bottom hole assembly (BHA), a first time based data log and a second time based data log, respectively, representing a borehole parameter along a drilling trajectory, determining, by a computer processor of the BHA and during the drilling operation, a time shift by comparing the first time based data log and the second time based data log, where offsetting the first and second time based data logs by the time shift maximizes a correlation factor of the first and second time based data logs, and determining, within a pre-determined time period from generating the first and second time based data logs, a 
	Randall (US 5511037 A) discloses “the transformation of measurement while drilling (MWD) data acquired during various time intervals into corresponding equal depth intervals. Once the data are transformed into the depth domain, depth based statistical, filtering sensor resolution matching and depth shifting techniques are utilized. The transformation process maximizes sensor vertical resolution while minimizing observed and statistical errors associated with sensor response” [abs].
	Gilstrap (US 20170293044 A1)  discloses a use of semblance algorithm in data processing (processing methods may include, for example, semblance-based [0044]).
	Kim (KR 101547508 B1) discloses the removal of vibration noise from a raw data.
Allowable Subject Matter
	Claims 46 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: As per claims 46 and 50. The closest part art of record, Meyer and Nakamura, either singularly or in combination, fail to anticipate or render obvious limitations 
	“(i) computing an average tool speed from a difference between the second time and the first time and an axial distance between the first and second ultrasonic sensors,

	(iii) adjusting the integrated depth based on the selected depth and the subsequent depth” in combination with based claims.

Meyer discloses an incremental depth analysis considering the speed of the tool (logging speed [col 5 line 6], sensors be moving along the borehole at a velocity [col 6 line 9-10], incremental velocity Δv [col 12 line 8-11], Should, however, a relatively long interval occur between trips of the bits, significant error is propagated using the incremental depth measurement technique. For vertical depth shifting and resolution matching purposes, the use of incremental depths rather than absolute depths has been found to be satisfactory [col 13 line 36-41]), but is silent regarding the above allowable limitations.
 
Other closest prior art of record, Mayes (US 20190310173 A1) discloses instantaneous relative velocity between the stage and the test tool (velocity sensor, an instantaneous relative velocity between the stage and the test tool, rather than an average velocity, it may provide much more rapid feedback than a velocity sensor that relies on measuring distance and time to determine velocity [0034]), but is silent regarding the above allowable limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DOUGLAS KAY/Examiner, Art Unit 2865